 
   

1 DOCUMENT
TRONICAL |

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wane x
UNITED STATES OF AMERICA,
ORDER
Vv.
19 CR 424 (VB)
HIBAH LEE,
Defendant.
woos x

 

Having reviewed the parties’ submissions in connection with defendant’s pretrial
motions, an evidentiary hearing is required with respect to the scope of the questioning
conducted of defendant following his arrest on January 15, 2019, but before he arrived at the
FBI’s office in Rye. The parties shall be prepared to proceed with that hearing on February 27,

2020, at 2:15 p.m., as previously scheduled.

Jiscl (dice

Vincent L. Briccetti
United States District Judge

Dated: February 24, 2020
White Plains, NY

 

 
